        Case
         Case1:18-mc-00469-RA
              1:18-mc-00469-RA Document
                               Document 20 Filed 01/18/19
                                        19 Filed 01/22/19 Page
                                                           Page11ofof7 7


                                                                            1,~~-
                                                                            i
                                                                                I .
                                                                              LSDC-SD!\Y  =======i
                                                                            I DOCD(ENT
 UNITED STATES DISTRICT COURT                                              / fLECTRO~ICALLY FILED
 SOUTHERN DISTRICT OF NEW YORK                                             : DOC#:
                                                                            I             =----:---t----,..--
                                                                            ! I> \TE FILED:        7,, z.._, I°)
 ------------------------------------x                                     ;"',,. ·~---


  INRE:                                                    l 8-MC-469 (RA)

  APPLICATION OF OLGA KURBATOV A FOR
  AN ORDER UNDER 28 U.S.C. § 1782 TO                     JOINT STIPULATION AND
  TAKE DISCOVERY FROM LYXOR ASSET                         tPR<lPOSEDI PROTECTIVE ORDER
  MANAGEMENT INC. AND ELLIOT
  DANILOFF




         WHEREAS, the applicant, Olga Kurbatova ("Kurbatova") has served a subpoena seeking

documents and testimony from respondent Lyxor Asset Management Inc. ("Lyxor") for use in the

following pending and contemplated foreign proceedings: (i) a Swiss criminal proceeding against

Patrice Lescaudron ("Lescaudron"); (ii) a Swiss criminal investigation against Credit Suisse

arising out of Lescaudron's alleged activities; (iii) a contemplated Swiss civil proceeding by

Kurbatova against Lescaudron; (iv) a Swiss criminal investigation regarding forgeries of Ms.

Kurbatova's signature purportedly as part of a fraudulent scheme; and (v) a contemplated Swiss

civil proceeding by Kurbatova against Credit Suisse (hereinafter collectively referred to as the

"Swiss proceedings").

        WHEREAS, Lyxor believes that many of the requested documents are likely to be

confidential and has requested that such documents be treated as confidential by the parties.

        WHEREAS, Kurbatova has agreed to treat the documents produced by Lyxor as

confidential, subject to the conditions listed below.
        Case 1:18-mc-00469-RA Document 20 Filed 01/22/19 Page 2 of 7
         Case 1:18-mc-00469-RA Document 19 Filed 01/18/19 Page 2 of 7




        WHEREAS, Lyxor is prepared to produce otherwise confidential documents in response

 to Kurbatova' s subpoena.

        NOW, THEREFORE, it is STIPULATED AND AGREED as follows:

         1.     Designation of Subpoena Materials as Copfidential. All documents produced in

response to Kurbatova's subpoena, and any deposition testimony and deposition exhibits relating

thereto, shall be subject to this Protective Order ("Order"), as set forth below:

                a.      The designation of information produced by Lyxor as confidential shall be

made by placing or affixing on each page of the document, in a manner which will not interfere

with its legibility, the word "CONFIDENTIAL." Lyxor may designate material as confidential

when it in good faith believes that the material contains sensitive personal information, trade

secrets, or other confidential research, development, or commercial information. Any such

information designated as confidential by Lyxor shall be "Confidential Material" for the purposes

of this Order. Lyxor shall assess the designation of documents as confidential on a document by

document basis.      The designation of Confidential Material shall be made prior to, or

contemporaneously with, the production or disclosure of that information by Lyxor.

                b.      Portions of depositions of Lyxor's present and former officers, directors,

employees, agents, experts, and representatives shall be deemed confidential if they are designated

as such when the deposition is taken or within seven (7) business days after receipt of the transcript.

Any testimony which describes a document which has been designated as "CONFIDENTIAL," as

described above, shall also be deemed to be designated as "CONFIDENTIAL."

               c.      Confidential Material shall not be used or disclosed to anyone for any

purposes, other than preparing for and conducting the Swiss proceedings (including appeals).




                                                  2
          Case 1:18-mc-00469-RA Document 20 Filed 01/22/19 Page 3 of 7
           Case 1:18-mc-00469-RA Document 19 Filed 01/18/19 Page 3 of 7




                 d.      The parties and counsel for the parties shall not disclose or permit the

 disclosure of any Confidential Material to any other person or entity, except that disclosures may

 be made in the following circumstances:

                        i.      Disclosure may be made to counsel and employees of counsel for

 the parties who have direct functional responsibility for the preparation and trial of the Swiss

 proceedings and this proceeding, provided such persons first execute a Non-Disclosure Agreement

 in the form annexed as Attachment A hereto.

                        ii.     Disclosure may be made only to representatives and employees of a

 party required in good faith to provide assistance in the conduct of the Swiss proceedings, provided

 such persons first execute a Non-Disclosure Agreement in the form annexed as Attachment A

heteto.

                        iii.    Disclosure may be made to court reporters engaged for depositions

and those persons, if any, specifically engaged for the limited purpose of making photocopies or

electronic copies of documents.

                        iv.    Disclosure may be made to consultants, investigators, or experts

(hereinafter referred to collectively as "experts") employed by the parties or counsel for the parties

to assist in the preparation and trial of the Swiss proceedings. Prior to disclosure to any expert,

the expert must first execute a Non-Disclosure Agreement in the form annexed as Attachment A

hereto.

                       v.      Disclosure may be made to witnesses and deponents (and their

counsel) during the course of any deposition or in~court examination or in preparation and/or

proofing and the taking of evidence for the same in connection with the Swiss proceedings, to the

extent such confidential material is relevant to the deposition, examination, proofing or other



                                                 3
        Case 1:18-mc-00469-RA Document 20 Filed 01/22/19 Page 4 of 7
         Case 1:18-mc-00469-RA Document 19 Filed 01/18/19 Page 4 of 7




 taking of evidence and provided such persons first execute a Non-Disclosure Agreement in the

 form annexed as Attachment A hereto.

                       v1.     Disclosure may be made to the Court (including any appellate court)

 and Coll11 personnel in the Swiss proceedings. Nothing in this Order shall in any way limit the

discretion of the Court in relation to the Confidential Material.

                       vii.    Disclosure may be made in response to a subpoena or other civil

process only as ordered by a court of competent jurisdiction. The party from whom such disclosure

is sought shall notify in writing the other parties hereto as soon as reasonably practicable after

receipt of such subpoena or civil process.

               e.      In the Swiss proceedings, Kurbatova shall, to the extent permitted under

Swiss law, treat any Confidential documents and information produced by Lyxor in the same

manner as set forth herein and shall seek appropriate confidentiality provisions with the Court to

protect Lyxor Confidential Material.

               f.      Except as provided in subparagraph (d) above, counsel for the parties shall

use reasonable endeavors to keep all Confidential Material secure.

       2.      Challenging Designation of Confidentiality. A designation of confidentiality may

be challenged upon motion (including by motion brought in the trial court in which the Swiss

proceeding is pending); however, the parties agree to confer with Lyxor in good-faith regarding

any disputed designation prior to filing any such motion. Lyxor, in turn, agrees to consider in

good-faith any request from the parties for the de-designation of documents previously designated

as "CONFIDENTIAL."

       3.      Return of Confidential Material at Conclusion of the Swiss Proceedings. At the

conclusion of the Swiss proceedings (including appeals), all Confidential Material not received in



                                                 4
        Case
         Case1:18-mc-00469-RA
              1:18-mc-00469-RA Document 20 Filed
                               Document 19 Filed01/18/19
                                                 01/22/19 Page
                                                           Page5 5ofof7 7




 evidence shall be returned to the originating party or destroyed, except to the extent that the parties

 or their counsel are required by law, regulation, professional standards, or compliance

 requirements to keep copies of the Confidential Material for any purpose. Notwithstanding the

 above, counsel for each of the pa11ies shall be entitled to retain for their files copies of any attorney

 work-product which incorporate, refer to or contain any Confidential Material, provided that such

 Confidential Material remains subject to the terms and conditions of this Order.

        4.       Confidential Material Already Disclosed or Available. Nothing in this Order shall

 apply to any information or Confidential Material:

                a.       which at the time of its disclosure is in the public domain;

                 b.      which after disclosure comes into the public domain for any reason

(including being referred to in open Court in the Swiss proceedings) except the failure on the part

of any party, to comply with the terms of this Order;

                c.      which was lawfully in the possession of a party prior to such disclosure;

                d.      which is subsequently received by a party from a third party without

obligations of confidentiality (and, for the avoidance of doubt, a party shall not be required to

enquire whether there is a duty of confidentiality); or

                e.      which a party is required to disclose by law or any regulatory or government

authority.

        5.      Use at Deposition, Evidentiary Hearing or Trial. Nothing herein shall prevent

counsel from using any Confidential Material whether by reference to the Confidential Material

or on direct or cross-examination at any deposition, evidentiary hearing, interim proceedings of

whatever nature or trial in the Swiss proceedings.




                                                   5
       Case
        Case1:18-mc-00469-RA
             1:18-mc-00469-RA Document 20 Filed
                              Document 19 Filed01/18/19
                                                01/22/19 Page
                                                          Page6 6ofof7 7




        6.     Amendment. The parties may seek to amend this protective order at a later date to

the extent that other victims of Lescaudron wish to review any information produced pursuant to

this order. The parties reserve all rights regarding any such amendment.

        7.     No Waiver. Nothing contained herein shall be deemed or construed to restrict or

prejudice in any manner the rights of any party to assert any applicable privilege, including,

without limitation, attorney-client privilege, in this or any other proceeding.



AGREED TO BY:                                                 Dated January 17, 2019


 KOBRE & KIM LLP                                     MAYER BROWN LLP


By:Ji:=) w
  Steven W. Perlstein
                       b
  steven.perlstein@kobrekim.com
  Jonathan D. Cogan
  jonathan.cogan@kobrekim.com
  Kelly Spatola
  kelly.spato1a@kobrekim.com
  Kobre & Kim LLP
  800 Third A venue
  New York, New York 10022
  Telephone: (212) 488-1200                           Attorneys for Respondent
  Facsimile: (212) 488-1220                           Lyxor Asset Management Inc.

Attorneys for Applicant
Olga Kurbatova

                                                  SO ORDERED.
                                                        ·'




DATE
                                                 UN:~6BRAMS
                                                        ED STATES DISTRICT JUDGE




                                                 6
    Case 1:18-mc-00469-RA Document 20 Filed 01/22/19 Page 7 of 7
     Case 1:18-mc-00469-RA Document 19 Filed 01/18/19 Page 7 of 7




                                  ATTACHMENT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x


INRE:                                               18-MC-469 (RA)

APPLICATION OF OLGA KURBATOVA FOR
AN ORDER UNDER 28 U.S.C. § 1782 TO
TAKE DISCOVERY FROM LYXOR ASSET
MANAGEMENT INC. AND ELLIOT
DANILOFF




                        NON-DISCLOSURE AGREEMENT

    I. I have reviewed the Protective Order to which this Attachment A is annexed.
    2. By my signature below, I agree to the terms of the Protective Order.



                                        By _ _ _ _ _ _ _ _ _ _ _ __
                                                      (Print Name)



                                                      (Signature)



                                                      (Date)




                                          7
